July 5, 1922. The opinion of the Court was delivered by
Action of claim and delivery for the possession of an automobile upon which the plaintiff claims to hold a chattel mortgage to secure a past-due note.
The defendant purchased an automobile from the plaintiff for $1,425, for which he paid $325 cash, delivered a used car valued at $500, and gave notes aggregating $600 for the balance. He set up as a defense to the action that at the time of the trade the plaintiff agreed that, if the particular make of car declined in price, the defendant would be allowed a credit of the amount of such decline upon said notes, that the price had declined $315, and that with that credit and certain payments made by him there was only due $35 upon the notes which he tendered.
Upon the trial the presiding Judge excluded testimony tending to establish that defense and directed a verdict for the plaintiff. The defendant has appealed.
Under the case of Cline v. Farmers' Oil Mill, 83 S.C. 204,65 S.E., 272, the testimony was clearly obnoxious to the rule prohibiting parol evidence to vary the terms of a written instrument.
The judgment of this Court is that the judgment appealed from be affirmed.